DETAILED ACTION

This action is responsive to the Amendment Submitted/Entered with Filing of CPA/RCE filed July 23, 2020.
This action is made non-Final. 
Claims 1-37 are pending in this case.
Claims 1, 13, and 25 are independent claims.
This application is being examined under the AIA  first to file provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2020 has been entered.

Response to Amendment
In Applicant’s response dated 23 July 2020, Applicant amended claims 1, 6, 8, 13, 18, 20, 25, 30, 32, and 37; and argued against all rejections previously set forth in the Office Action dated 03 April 2020.

Response to Arguments
Applicant’s amendments to claims 1, 6, 8, 13, 18, 20, 25, 30, 32, and 37 to further clarify the metes and bounds of the invention are acknowledged.

In response to Applicant’s amendments to claims 1, 6, 8, 13, 18, 20, 25, 30, 32, and 37 the rejection(s) of claims 1-37 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings of McCartney in view of Clanton, as discussed in greater detail, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Charles McCartney (US 9633402 B1, hereinafter McCartney) in view of Charles H. Clanton et al. (US 7386799 B1, hereinafter Clanton). 

As to claim 1, McCartney teaches a non-transitory computer readable storage medium storing instructions that are executable by at least one processor of a virtual reality computing system to cause a virtual reality computing system to perform a method comprising (see Col. 4, lines: 23-28, showing the mechanism whereby a non-transitory computer-readable storage media includes instructions to be executed by a processor): 
acquiring flight information, wherein the flight information includes at least one of seating information regarding layout and availability of seats from one or more data 
providing the flight information in a virtual reality environment (see Col. 2, lines 17-24, showing the mechanism whereby media disclosed provide a three-dimensional interactive visualization of a passenger sitting in an optimal seat or any other seats of choice. A traveler's avatar can be placed in the selected flight seat in two dimensional and/or three-dimensional virtual space and the avatar may move in the seat passively with the seat adjustment or actively while the seat stays still. As identified above, the flight information pertains to a user’s seating arrangement in a virtual space); 
receiving, from a virtual reality device, a user's movement of an avatar in the virtual reality environment, wherein the avatar represents an individual having pre-stored information (see Col. 27, lines: 39-42, showing the mechanism whereby an avatar is visually displayed to the user using a traditional display, a virtual reality tool, an augmented reality tool, or the like. McCartney additionally teaches in Col. 27, line 58 – Col. 28, line: 33, the mechanism whereby the user can move the avatar in positions that correspond to a seating position that has previously been identified such that the avatar is seated comfortably in a seat sized to the dimensions of a preconfigured avatar); 
Although McCartney teaches a virtual reality aircraft flight system with avatars that are used to receive and acquire flight information pertaining to seat information in a virtual reality environment, it does not appear to explicitly recite:

determining, in the virtual reality environment, a position of the avatar with respect to a first seat zone surrounding a first available seat, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see annotated Fig. 11, below, Col. 12, lines: 23-47, showing the mechanism whereby a “seat zone” may be considered the area around a card table (referred to as a Chat Prop) with seats situated around the table. Clanton teaches the mechanism to detect an available seat around the Chat Prop which teaches the positional relationship of the moved avatar with respect to an available seat in a seat zone),
wherein the first seat zone is a dynamic bounded area surrounding the first available seat and at least portions of any unavailable seats surrounding the first available seat not already part of a second seat zone, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see Fig. 11, Col. 12, lines: 23-47, showing the mechanism whereby the “seat zone” as identified by Clanton is the area around the Chat Prop or card table with a plurality of seats. Clanton teaches the mechanism to detect an available seat among the plurality of seats, in this case 3 seats. The unavailable seats are the seats that are already taken and not identified as available seats. The second seat zone may be interpreted as any seats that are unavailable other than those seats already identified as part of the first seat zone. The limitation is broad enough by identifying “portions of any unavailable seats” to differentiate between the first and second seat zones); 
and assigning the avatar to the first available seat in response to the virtual reality computing system receiving a deliver command when the avatar is in vicinity of the first seat zone surrounding the first available seat, but the teachings of Clanton can 

    PNG
    media_image1.png
    995
    914
    media_image1.png
    Greyscale
 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual 

As to claim 13, McCartney teaches a method for interacting with a virtual reality environment performed by a virtual reality computing system comprising (see Col. 1, lines: 56-63, and Col. 27, lines: 37-42, showing the method to provide flight information in a virtual reality environment using an avatar): 
acquiring flight information, wherein the flight information includes at least one of seating information regarding layout and availability of seats from one or more data sources (see Col. 4, lines: 41-45, showing the mechanism whereby a database of a plurality of seats is searched for flight seats and a seat space on an airline. The flight information pertains to a user’s seating arrangement in a virtual space); 
providing the flight information in the virtual reality environment; receiving, from a virtual reality device, a user's movements of an avatar in the virtual reality environment, wherein the avatar represents an individual having pre-stored information (see Col. 2, lines 17-24, showing the mechanism whereby media disclosed provide a three-dimensional interactive visualization of a passenger sitting in an optimal seat or any other seats of choice. A traveler's avatar can be placed in the selected flight seat in two 
receiving, from a virtual reality device, a user's movements of an avatar in the virtual reality environment, wherein the avatar represents an individual having pre-stored information (see Col. 27, lines: 39-42, showing the mechanism whereby an avatar is visually displayed to the user using a traditional display, a virtual reality tool, an augmented reality tool, or the like. McCartney additionally teaches in Col. 27, line 58 – Col. 28, line: 33, the mechanism whereby the user can move the avatar in positions that correspond to a seating position that has previously been identified such that the avatar is seated comfortably in a seat sized to the dimensions of a preconfigured avatar);
Although McCartney teaches a virtual reality aircraft flight system with avatars that are used to receive and acquire flight information pertaining to seat information in a virtual reality environment, it does not appear to explicitly recite:
determining, in the virtual reality environment, a position of the avatar with respect to a first seat zone surrounding a first available seat, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see annotated Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby a “seat zone” may be considered the area around a card table (referred to as a Chat Prop) with seats situated around the table. Clanton teaches the mechanism to detect an available seat around the Chat Prop which teaches the positional relationship of the moved avatar with respect to an available seat in a seat zone),
wherein the first seat zone is a dynamic bounded area surrounding the first available seat and at least portions of any unavailable seats surrounding the first available seat not already part of a second seat zone, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see Fig. 11, Col. 12, lines: 23-47, showing the mechanism whereby the “seat zone” as identified by Clanton is the area around the Chat Prop or card table with a plurality of seats. Clanton teaches the mechanism to detect an available seat among the plurality of seats, in this case 3 seats. The unavailable seats are the seats that are already taken and not identified as available seats. The second seat zone may be interpreted as any seats that are unavailable other than those seats already identified as part of the first seat zone. The limitation is broad enough by identifying “portions of any unavailable seats” to differentiate between the first and second seat zones);
and assigning the avatar to the first available seat in response to the virtual reality computing system receiving a deliver command when the avatar is in vicinity of the first seat zone surrounding the first available seat, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see annotated Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby a deliver command may be issued by a  user controlling an avatar to join the nearest available seat when the avatar approaches or is in the vicinity of a Chat prop, which in this case is a card table with chairs around the card table. In this scenario, Clanton teaches the mechanism to control an avatar to find an available seat when the avatar is in the vicinity of a plurality of seats around a card table. The seat zone, in this case is the Chat Prop or card table and the avatar is instructed to find the nearest available seat from among a plurality of seats).
McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user to identify an object in close proximity such as a seat and provide an action based on the proximity. Clanton enhances the virtual reality controls of an avatar that is taught by McCartney.

As to claim 25, McCartney teaches a virtual reality computing system comprising (see Col. 2, lines: 35-40, and Col. 27, lines: 37-42, showing a virtual reality system for flights): 
a data storage configured to store at least one movement pattern associated with one or more virtual reality controls (see Col. 4, lines: 23-28, showing a computer-readable storage media for storing instructions to be executed by a processor. Additionally McCartney teaches a software module to control movement of an avatar in a virtual environment (see Col. 4; lines: 46-52)); 

acquire flight information, wherein the flight information includes at least one of seating information regarding layout and availability of seats from one or more data sources (see Col. 4, lines: 41-45, showing the mechanism whereby a database of a plurality of seats is searched for flight seats and a seat space on an airline. The flight information pertains to a user’s seating arrangement in a virtual space); 
provide the flight information in a virtual reality environment (see Col. 2, lines 17-24, showing the mechanism whereby media disclosed provide a three-dimensional interactive visualization of a passenger sitting in an optimal seat or any other seats of choice. A traveler's avatar can be placed in the selected flight seat in two dimensional and/or three-dimensional virtual space and the avatar may move in the seat passively with the seat adjustment or actively while the seat stays still. As identified above, the flight information pertains to a user’s seating arrangement in a virtual space); 
receive, from a virtual reality device, a user's movements of an avatar in the virtual reality environment, wherein the avatar represents an individual having pre-stored information (see Col. 27, lines: 39-42, showing the mechanism whereby an avatar is visually displayed to the user using a traditional display, a virtual reality tool, an augmented reality tool, or the like. McCartney additionally teaches in Col. 27, line 58 – Col. 28, line: 33, the mechanism whereby the user can move the avatar in positions that correspond to a seating position that has previously been identified such that the 
Although McCartney teaches a virtual reality aircraft flight system with avatars that are used to receive and acquire flight information pertaining to seat information in a virtual reality environment, it does not appear to explicitly recite:
determine, in the virtual reality environment, a position of the avatar with respect to a first seat zone surrounding a first available seat, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see annotated Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby a “seat zone” may be considered the area around a card table (referred to as a Chat Prop) with seats situated around the table. Clanton teaches the mechanism to detect an available seat around the Chat Prop which teaches the positional relationship of the moved avatar with respect to an available seat in a seat zone),
wherein the first seat zone is a dynamic bounded area surrounding the first available seat and at least portions of any unavailable seats surrounding the first available seat not already part of a second seat zone, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see Fig. 11, Col. 12, lines: 23-47, showing the mechanism whereby the “seat zone” as identified by Clanton is the area around the Chat Prop or card table with a plurality of seats. Clanton teaches the mechanism to detect an available seat among the plurality of seats, in this case 3 seats. The unavailable seats are the seats that are already taken and not identified as available seats. The second seat zone may be interpreted as any seats that are unavailable other than those seats already identified as part of the first seat zone. The 
and assign the avatar to the first available seat in response to the virtual reality computing system receiving a deliver command when the avatar is in vicinity of the first seat zone surrounding the first available seat, but the teachings of Clanton can be relied upon for an explicit showing of this limitation (see annotated Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby a deliver command may be issued by a  user controlling an avatar to join the nearest available seat when the avatar approaches or is in the vicinity of a Chat prop, which in this case is a card table with chairs around the card table. In this scenario, Clanton teaches the mechanism to control an avatar to find an available seat when the avatar is in the vicinity of a plurality of seats around a card table. The seat zone, in this case is the Chat Prop or card table and the avatar is instructed to find the nearest available seat from among a plurality of seats).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with 

As to claim 2 (14, 26), McCartney in view of Clanton teaches the limitation of claim 1 (13, 25). McCartney in view of Clanton, combined for at least the reasons discussed above further teaches wherein the set of instructions that is executable by the at least one processor of the virtual reality computing system to cause the virtual reality computing system to further perform: 
highlighting the first available seat based on the determination that the avatar is in the vicinity of the first seat zone (see Clanton; Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby the avatar is directed to the nearest available seat and an animation of the avatar is identified sitting in the seat to highlight the selected seat).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats within a boundary of the seats and to sit in the available seat with an animation to identify the selected seat. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that 

As to claim 3 (15, 27), McCartney in view of Clanton teaches the limitation of claim 1 (13, 25). McCartney in view of Clanton, combined for at least the reasons discussed above further teaches wherein the set of instructions that is executable by the at least one processor of the virtual reality computing system to cause the virtual reality computing system to further perform: 
adjusting the first seat zone based on availability of seats surrounding the first available seat (see Clanton; annotated Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby the first seat zone is comprised of the avatar slots and may be adjusted since the availability of seats is reduced by one after the avatar selects the available seat).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user to move the avatar to an available seat and adjust the seat zone based on the movement of the avatar. Clanton improves the teaching of McCartney by refining the seat zone of available seats to better identify seat availability.

As to claim 4 (16, 28), McCartney in view of Clanton teaches the limitation of claim 1 (13, 25). McCartney in view of Clanton, combined for at least the reasons discussed above further teaches wherein the set of instructions that is executable by the at least one processor of the virtual reality computing system to cause the virtual reality computing system to further perform: 
providing a seat assignment to the one or more data sources (see McCartney; Col. 10, line: 62 – Col. 11, line: 8, showing the mechanism whereby data from external sources are provided to the system to identify an appropriate seat assignment based on characteristics of the traveler).


Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user to identify an object in close proximity such as a seat and provide an action based on the proximity. Clanton enhances the virtual reality controls of an avatar that is taught by McCartney with respect to identifying and placing an avatar at an available seat.


Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats within a boundary of the seats. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user to identify an object in close proximity such as a seat and provide an action based on the proximity. Clanton enhances the virtual reality controls of an avatar that is taught by McCartney with respect to identifying and placing an avatar at an available seat within a boundary of available seats in a seat zone.


Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats within a boundary of the seats and to sit in the available seat. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user to identify an object in close proximity such as a seat and provide an action based on the proximity. Clanton enhances the virtual reality controls of an avatar that is taught by McCartney with respect to identifying and placing an avatar at an available seat which includes touching the seat.


Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats within a boundary of the seats and to sit in the available seat. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user to identify an object in close proximity such as a seat and provide an action such as touching and sitting on the nearest available seat based on the proximity of the avatar to the seat. Clanton enhances the virtual reality controls of an avatar that is taught by McCartney with respect to identifying and placing an avatar at an available seat from a plurality of seats.

As to claim 9 (21, 33), McCartney in view of Clanton teaches the limitation of claim 1 (13, 25). McCartney in view of Clanton, combined for at least the reasons discussed above further teaches: 
obtaining contextual information associated with the user from the one or more data sources (see McCartney; Col. 2, lines: 35-50, showing the mechanism whereby contextual information, in this case physical information about a user is used to determine an appropriate seat); 
and filtering the availability of seats based on contextual information (see McCartney; Col. 2, lines: 35-50, showing the mechanism whereby contextual information, in this case physical information about a passenger may be used as a filter to find an appropriate seat for the traveler).

As to claim 10 (22, 34), McCartney in view of Clanton teaches the limitation of claim 1. McCartney in view of Clanton, combined for at least the reasons discussed above further teaches wherein the user's movements are received from a virtual reality controller (see McCartney; Col. 34, lines: 21-34, showing the mechanism whereby the avatar in a virtual space may be controller by a plurality of devices that include a remote control, a game controller, or a plurality of other devices).

As to claim 11 (23, 35), McCartney in view of Clanton teaches the limitation of claim 1 (13, 25). McCartney in view of Clanton, combined for at least the reasons discussed above further teaches wherein the user's movements are received from an 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats within a boundary of the seats and to sit in the available seat. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user and to include an inertial measurement unit in the virtual reality device such as in 3D glasses to monitor movements. Clanton thus enhances the virtual reality experience of McCartney by leveraging inertial measurements in a virtual reality environment.

As to claim 12 (24, 36), McCartney in view of Clanton teaches the limitation of claim 1 (13, 25). McCartney in view of Clanton, combined for at least the reasons discussed above further teaches wherein environmental movements in a physical 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats within a boundary of the seats and to sit in the available seat. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an avatar controlled by a user and to include an inertial measurement unit in the virtual reality device such as in 3D glasses to monitor movements. Clanton thus enhances the virtual reality experience of McCartney by leveraging inertial measurements in a virtual reality environment to dynamically update the environment of McCartney.

As to claim 37, McCartney in view of Clanton teaches the non-transitory computer readable storage medium of claim 1. McCartney in view of Clanton, combined for at least the reasons discussed above further teaches: 
every seat zone has one available seat (see Clanton; annotated Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby the Chat Prop or table with surrounding seats have available and unavailable sets and the avatar picks the nearest available seat); 
and a total number of seat zones is a total number of available seats (see Clanton; annotated Fig. 11, above, Col. 12, lines: 23-47, showing the mechanism whereby the avatar will pick the nearest available seats from among the seats that are available and thus the total number of seat zones is the total number of available seats).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of McCartney with the teachings of Clanton to provide a mechanism of identifying and guiding an avatar to an available seat from among a plurality of seats within a boundary of the seats and to sit in the available seat. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Clanton of guiding an avatar to different locations in a virtual reality environment (see Col. 1, lines: 31-52), with a reasonable expectation of success. The motivation to combine the teachings of McCartney that identifies a virtual reality environment using avatars with pre-stored information within a flight aviation system with the teachings of Clanton would be to enhance the virtual reality of McCartney with specific movement of an 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The NPL publication cited in the PTO-892 titled “Navigation in REVERIE’s Virtual Environments”, published by IEEE by Rivera et al. cited in PTO-892 provides pertinent information on flight, seating, and avatar movements.
The NPL publication cited in the PTO-892 titled “Crowd Simulation in Emergency Aircraft Evacuation using Virtual Reality”, published by “2011 16th International Conference on Computer Games (CGAMES)” by Sharma et al. cited in PTO-892 provides pertinent information on flight, seating, and avatar movements.
The US-PGPubs cited on the PTO-892, US-20120226987-A1, US20140188527-A1, US-20190099678-A1, US-20200098187-A1, US-20090319902-A1, US-20130283166-A1, US-20160170996-A1, US-20110072367-A1, US-20130227437-A1, US-20090318224-A1, US-20150301781-A1, US-20110239136-A1, US-20130013157-A1, US-20150012307-A1, US-20180329604-A1, US-20160350311-A1, US-20080086696-A1, US-20150332387-A1, US-20130268899-A1, US-20130268899-A1, US-20140115059-A1, US-20120054281-A1, US-20160170998-A1, US-20170076494-A1, US-20180286269-A1, US-20180286269-A1, US-20180329603-A1, US-20200143699-A1 recite interaction of avatars in a virtual reality environment.
The US Patents cited on PTO-892, US-9396588-B1, US-8543259-B2, US-9633402-B1, US-10621784-B2, US-10687145-B1, US-7386799-B1, US-8667402-B2, and US-8902227-B2 recite virtual reality environments and avatars with respect to flight or travel information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL P LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179   

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179